AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing



                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                        Western District
                                                     __________ District of
                                                                         of Virginia
                                                                            __________

                  United States of America                           )
                             v.                                      )     Case No. 7:19MJ131
                         Tyson Bowens                                )
                                                                     )
                             Defendant                               )

                                         ORDER SCHEDULING A DETENTION HEARING


          A detention hearing in this case is scheduled as follows:

Place: USDC/WDVA Roanoke Division                                         Courtroom No.: R3
         210 Franklin Road, SW
         Roanoke, Virginia 24011                                          Date and Time: 10/9/19 4:30 pm


        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:          10/09/2019                                                                s/ Michael F. Urbanski
                                                                                             Judge’s signature



                                                                                    Michael F. Urbanski, Chief USDJ
                                                                                           Printed name and title




             Case 7:19-mj-00131-MFU Document 5 Filed 10/09/19 Page 1 of 1 Pageid#: 3
